414 U.S. 918
94 S. Ct. 214
38 L. Ed. 2d 154
Waverly THOMPSONv.UNITED STATES.
No. 72-1498.
Supreme Court of the United States
October 15, 1973

On petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit.
The petition for a writ of certiorari is denied.
Mr. Justice DOUGLAS, dissenting.


1
The petitioner here was convicted in district court of conspiring to transport forged securities in interstate commerce, 18 U.S.C. § 2314, and of aiding and abetting the substantive crime. The trial judge's instruction to the jury did not clearly require that they find that defendant had knowledge of the interstate character of the transaction. Regardless of whether the substantive count requires such knowledge, it seems clear that the conspiracy offense would. See the opinion of Judge Learned Hand in United States v. Crimmins, 123 F.2d 271, 273 (CA2 1941). Moreover, here as in Barnes v. United States, 412 U.S. 837, 93 S. Ct. 2357, 37 L. Ed. 2d 380 (1973), we deal with an offense traditionally treated as a local law question; it becomes federal only through the nexus with interstate commerce. See my dissenting opinion in Barnes v. United States, supra, at 848, 93 S. Ct. 2357. Proof of that nexus is therefore required for conviction. I would grant certiorari.


2
Mr. Justice STEWART would grant certiorari and set the case for oral argument.